BLAND, J.
Eor attendance of himself and his deputies in Division No. 8 of the St. Louis Circuit Court, and for summoning four standing juries for said court during the December Term, 1898, thereof, the sheriff presented his bill amounting to $303.60, to the judge presiding in said division No. 8 for approval. ' The judge examined and approved the bill, and certified it to be correct; A like bill for the same amount, for like services for the same term of court held in division No. 9, was approved and certified to be correct by the judge of that division. These bills were presented to Mason, city auditor, for payment, but payment was refused, on the ground that divisions numbers 8 and 9 of the circuit court, were confined to the exercise of criminal jurisdiction only, and that there was no statute allowing the fees claimed in criminal cases. The sheriff then sued out an alternative writ of mandamus against the auditor, which was on hearing in the circuit court made peremptory. After an unsuccessful motion for rehearing the auditor appealed.
It is admitted that divisions numbers 8 and 9 are the criminal divisions of the St. Louis Circuit Court. To reverse the judgment the auditor relies on the decision of the supreme court in State ex rel. v. Brown, 146 Mo. 401, wherein it was *242held, that a sheriff was not entitled to fees for himself and deputies for attendance on the sessions of the St. Louis Criminal Court and Court of Criminal Correction, although it was made his duty by statute to attend said court; that the statute allowing these fees has reference to civil courts only. If, therefore, divisions numbers 8 and 9 of the St. Louis Circuit Court are criminal courts, the sheriff is not entitled to -the fee he claims. A court is civil or criminal, or both, according to the character of causes it has authority or jurisdiction to hear and determine. The name by,which it is designated may add force to its character, but can not control its powers or jurisdiction. By section 6, Session Acts of 1895, page 132, the St. Louis Criminal'Court is abolished and its jurisdiction is transferred and vested in the St. Louis Circuit Court. Section 13 of the Act provides the manner and means for the exercise of this jurisdiction after the first Monday in January, 1891, by the circuit court. By this section the judges of the-circuit court of St. Louis, sitting in general term, are required to assign two or more of their number,'who shall sit separately for the trial of criminal causes, and for the disposition of other criminal business.. The judges so assigned are, after the assignment is made and during its continuance, confined to the transaction of criminal business exclusively. "When these assignments were made, the circuit judges so' assigned took the place of and succeeded to the jurisdiction of the former criminal courts, and are to all intents and purposes criminal courts, with authority to exercise criminal jurisdiction only. We therefore hold on the authority of State ex rel. v. Brown, supra, that the sheriff was not entitled to the fees claimed and reverse the judgment.
All concur.